In concurring in this decision, I do so upon the theory advanced therein, that even though one driver is upon the *Page 85 
wrong side of the road, the approaching driver who is on his proper side, is not relieved of the duty of exercising reasonable care to avoid a collision. The latter may assume that the former will resume his proper side, but that assumption, of course, does not remain with him indefinitely. There may come the time when a reasonably prudent person would realize that he, who is on the wrong side of the road, is not going to resume his proper position. If, when this realization should arise in the mind of the driver approaching upon his proper side of the road, he, through inability to see, or by reason of speed, is unable to exercise control of his car, then he is negligent; and where the circumstances are such that had he controlled his car as a reasonably prudent person would have done, he could have avoided the collision, then his negligence was a proximate cause thereof. I cite the case of Angelo v. Esau, Cal.App., 93 P.2d 205, a California case, as giving some good law upon this point.
I think this is the theory of the lower court's findings. They should be affirmed.